Citation Nr: 0609344	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-179 64A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for loss 
of smell, and if so whether service connection may be 
granted.  

2.  Entitlement to service connection for meningitis, to 
include as secondary to service-connected disability.  

3.  Entitlement to an initial evaluation greater than 10 
percent for loss of balance.  

4.  Entitlement to an increased evaluation for left ear 
defective hearing, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for a skull 
fracture, currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable evaluation for sinusitis. 


7.  Entitlement to service connection for a sinus disorder 
secondary to service connected disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty from March 1976 to March 1980.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery Alabama.  

The issues of entitlement to service connection for 
meningitis and for loss of the sense of smell, and 
entitlement to a higher initial evaluation for loss of 
balance, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1980, the RO denied service connection for loss 
of the sense of smell.  


2.  The veteran was notified of the denial of service 
connection for loss of sense of smell and of his procedural 
and appellate rights in a July 1980 letter, which he did not 
timely appeal.  

3.  Evidence received since the July 1980 RO decision relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant, and raises the possibility of 
substantiating the claim.  

4.  At his hearing in September 2005, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he wished to withdraw the appeals of entitlement to 
increased evaluations for left ear defective hearing, skull 
fracture, and sinusitis, and entitlement to service 
connection for a sinus disorder secondary to service 
connected disability, and submitted a signed statement 
requesting this action.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final denial in July 
1980 is new and material with respect to the claim for 
service connection for loss of smell, and the claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2005).  

2.  The criteria for withdrawal of the perfected appeal by 
the appellant (or his or her representative) for an increased 
evaluation for left ear defective hearing, currently 
evaluated as 10 percent disabling have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  

3.  The criteria for withdrawal of the perfected appeal by 
the appellant (or his or her representative) for an increased 
evaluation for a skull fracture, currently evaluated as 10 
percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  

4.  The criteria for withdrawal of the perfected appeal by 
the appellant (or his or her representative) for a 
compensable evaluation for sinusitis, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).

5.  The criteria for withdrawal of the perfected appeal by 
the appellant (or his or her representative) for service 
connection for a sinus disorder secondary to service 
connected disability have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a previously denied RO that has become final, new 
and material evidence must be received.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. 3.156(a).  Regardless of the RO's actions, 
the Board must make an independent determination on whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The RO denied this claim in July 1980, based on the lack of 
current diagnosis. The veteran was sent an award letter (VA 
Form 20-822) along with an attachment for disability 
compensation (VA Form 21-6782) that same month.  This 
document includes the veteran's procedural and appellate 
rights.  Evidence received since this final denial of service 
connection for loss of smell includes a March 2003 statement 
from a private examiner who reported that the veteran's loss 
of smell could have been caused by the veteran's cranio-
facial fractures injury.  Thus the statement identifies a 
current disability which has been related to the inservice 
injury the veteran sustained.  This evidence is new and 
material since it relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  Thus the claim is reopened and 
the appeal is granted to this extent only.  

As the Board is reopening the claim, there is no need to 
discuss compliance with VA duties to notify and assist the 
claimant, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005). Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2005).

At the veteran's hearing before the undersigned on September 
26, 2005, it was reported that the veteran wished to withdraw 
the perfected appeals for entitlement to an increased 
evaluation for left ear defective hearing currently evaluated 
as 10 percent disabling, entitlement to an increased 
evaluation for a skull fracture, currently evaluated as 10 
percent disabling, entitlement to a compensable evaluation 
for sinusitis, and entitlement to service connection for a 
sinus disorder secondary to service connected disability.  He 
submitted a signed VA Form 21-4138 on that date requesting 
such action.  

Thus, the appellant has withdrawn the appeal of those issues 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal of those issues 
and they are dismissed.  


ORDER

New and material evidence has been received and the claim for 
service connection for loss of the sense of smell is 
reopened.  

The appeal for an increased evaluation for left ear defective 
hearing is dismissed.  


The appeal for an increased evaluation for a skull fracture 
is dismissed.

The appeal for a compensable evaluation for sinusitis is 
dismissed.

The appeal for service connection for a sinus disorder 
secondary to service connected disability is dismissed.


REMAND

In June 2003, the RO issued a statement of the case (SOC) in 
this appeal.  Additional medical records were later 
associated with the claims file and the veteran was examined 
by VA in April and May 2004.  A supplemental statement of the 
case (SSOC) has not been issued regarding this additional 
evidence.  

The veteran seeks an increased initial rating for his 
service-connected loss of balance, beyond 10 percent.  The 
evidence shows that the veteran complained of an inability to 
balance himself when he underwent a VA audio examination in 
March 2002.  On a brain and spinal cord VA examination that 
same month, the veteran reported having a loss of balance.  
At his hearing before the undersigned in September 2005, the 
veteran testified that his loss of balance has worsened since 
VA assigned him the 10 percent evaluation, that he loses his 
balance and that he staggers at times when he walks, 
requiring the assistance of his wife whenever he goes 
anywhere.  He stated that a physician asked him why he did 
not use a cane.  Under these circumstances, the Board finds 
that another VA examination is necessary to evaluate the 
veteran's disability.  

The veteran has also been found to have a loss of the sense 
of smell and this has been associated with the veteran's 
inservice injury by a private examiner in a March 2003 
letter.  A VA examination to evaluate the veteran and to note 
the etiology of any diagnosed loss of the sense of smell has 
not been scheduled.  In addition, the veteran has a history 
of meningitis.  An examination to note whether he has any 
current residuals attributable to the meningitis has not been 
scheduled.  The veteran also testified at his hearing that he 
was currently under a doctor's care for meningitis.  Complete 
information regarding this treatment was not provided.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

The veteran indicated in a September 2003 statement that he 
recently was awarded benefits from Social Security 
Administration (SSA) and he forwarded medical documents he 
stated were used in his claim.  The RO has not contacted SSA 
to obtain the SSA determination decision and to secure all 
evidence used to support that decision.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.
      
In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 


1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Contact the veteran and request that 
he provide complete information regarding 
any treatment he has had recently, 
including treatment for meningitis.  

3.  Contact the SSA and obtain copies of 
all medical and other records considered 
by the SSA in awarding the veteran 
disability benefits, as well as a copy of 
the SSA decision granting benefits.  

4.  Schedule the veteran for a VA 
examination to evaluate his loss of smell 
complaint.  Provide the claims file to 
the examiner for review.  The examiner 
should indicate if the veteran has a loss 
of the sense of smell, and if so, the 
examiner should provide an opinion as to 
the etiology of the disorder to include 
whether it is at least as likely as not 
(50 percent chance or greater) that the 
disorder is related to service or to a 
service-connected disorder.  Complete 
rationale must be provided. 

5.  Schedule the veteran for a VA 
examination(s) to evaluate his service-
connected loss of balance and to evaluate 
his meningitis.  Provide the claims file 
to the examiner(s) for review.  All 
indicated tests and studied should be 
accomplished.  The examiner should 
specifically note the veteran's problems 
with balance to include whether he has 
staggering.  In addition, the examiner 
should note if the veteran has residual 
disability attributable to his past 
meningitis.  The examiner(s) must provide 
complete rationale for all opinions and 
conclusions drawn.  

6.  Readjudicate the issues on appeal 
including entitlement to service 
connection for loss of the sense of smell 
on a de novo basis.  Thereafter, if any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the issuance of the SOC, and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


